Citation Nr: 1804356	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  11-29 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for neurosyphilis and syphilis, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for a disability manifested by dizziness and weakness, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for occipital neuralgia, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for chronic fatigue syndrome (to include fatigue, muscle aches, mood and sleep disturbances and neurological symptoms).



REPRESENTATION

Appellant represented by:	Jodee C. Kayton, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from July 1977 to July 1980 and from July 1991 to April 1992, including service in Southwest Asia from July 1991 to November 1991 and with additional Reserve service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2009, June 2009, and October 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) via a videoconference hearing in February 2015.  A transcript of the hearing is of record.  During the hearing, the undersigned granted a 60-day abeyance to submit additional evidence or argument directly to the Board.

The Board remanded the above claims in June 2016 for additional development.  The matter again is before the Board.  Based on the request for additional service treatment records and the association of additional records, the multiple VA medical examinations, and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a lumbar spine disability, occipital neuralgia, a disability manifested by dizziness and weakness, PTSD, and chronic fatigue syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Syphilis and neurosyphilis is attributable to service.


CONCLUSIONS OF LAW

Syphilis and neurosyphilis were incurred in peacetime service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that his syphilis and neurosyphilis are due to his active service, to include service in Southwest Asia.

The Veteran's Army Reserve records from April 1997 include his denial as to whether he ever had or now had syphilis.  

A May 2010 treatment record indicated that the Veteran had been receiving treatment for headaches since 2008 and had recent onset of dementia.  The Veteran denied prior treatment for syphilis.  At that time, neurosyphilis was considered likely and this subsequently was demonstrated on diagnostic testing.  The Veteran was admitted for possible latent syphilis and discharged with a diagnosis of neurosyphilis, based on diagnostic testing results.  

Treatment records showed ongoing treatment into 2011 and otherwise have continued to include syphilis and neurosyphilis on the Veteran's problem list, although the records otherwise indicate that the conditions have been treated and resolved.  

The Veteran was afforded a VA examination in June 2011.  The examiner noted review of the claims file.  The Veteran reported sudden onset of symptoms, including weakness, that was diagnosed as syphilis / neurosyphilis in September 2008.  The Veteran reported some ongoing neurologic residuals to the present, although the infection had been cured.  The specific symptoms were headache, fatigue, myalgia, and arthralgia.  Following examination, the examiner concluded that it would be resorting to mere speculation to opine whether the Veteran's syphilis / neurosyphilis was caused or aggravated by service, including environmental exposures in Southwest Asia.  The rationale indicated that the service treatment records were silent for symptoms, treatments, or diagnosis of syphilis or neurosyphilis.  As such, there was no evidence of in-service onset or that such current problems were caused or aggravated by service.  In addition, the current medical literature did not support a cause and effect relationship between the environmental exposures of Southwest Asia and the development of syphilis / neurosyphilis.  And there was no other evidence to support such a relationship.

A November 2015 VA Gulf War General Medical Examination noted a diagnosis of neurosyphilis, but did not discuss the etiology of the disability, other than the general conclusion that there were no undiagnosed or diagnosable but medically unexplained or partially explained chronic multisymptom illnesses of unknown etiology attributable to environmental exposures during deployment in Southwest Asia.

The Veteran was afforded another VA examination in April 2017.  The examiner noted review of the claims file and medical records.  There was a noted diagnosis of syphilis from 1978.  The Veteran's medical history included his report of having been experiencing headaches and a burning feeling that affected his sleep and forced him to sleep sitting upright.  He sought treatment and was diagnosed with neurosyphilis, which was treated with penicillin.  The examiner documented the May 2010 hospitalization for syphilis.  In addition, the Veteran stated that in 1984 he was called by the health department and treated with an injection of penicillin, based on a sexual contact who had tested positive.  The examiner noted that the neurosyphilis was inactive and that the Veteran had no current symptoms and no residuals attributable to the disease.  The examiner concluded that it was at least as likely as not that the Veteran's syphilis and neurosyphilis were related to service.  The rationale was that the Veteran had some risk factors in service, including sexual contacts.  In addition, the Veteran tested positive for syphilis in 1978, 1984, and 2010.  

Thus, there is conflicting medical evidence as to the onset of the Veteran's syphilis and neurosyphilis.  The June 2011 VA examiner based the negative opinion, in large part, based on the absence of in-service treatment for or diagnosis of syphilis or neurosyphilis.  By contrast, the April 2017 VA examiner linked the Veteran's syphilis and neurosyphilis to his active service.  The medical professional provided a rationale for that opinion that was based, in part, on a noted 1978 diagnosis of and treatment for syphilis.  The Board has been unable to find documentation of the foregoing in the electronic claims file; however, in an April 2017 Supplemental Statement of the Case (SSOC) the AOJ indicated that "[t]he occurrence in 1978 was treated and resolved."  Thus, there is independent verification of the in-service episode of syphilis.  As such, the Board will accept that the 1978 diagnosis of and treatment for syphilis occurred.  Although the 1984 treatment for syphilis is not of record, the Veteran is competent to report such an occurrence.  Thus, the June 2011 VA examination report is of limited probative value, as it appears to have been based on an inaccurate factual premise.  In light of the foregoing, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's syphilis and neurosyphilis is the result of service.

We again note that we accept that the 2017 SSOC provided an accurate history as to an in-service event.


ORDER

Entitlement to service connection for syphilis and neurosyphilis is granted.



REMAND

Low Back

The Veteran contends that he has a current low back disability that was incurred during active service.

The Veteran's entrance and separation examinations from his initial period of active service included normal examinations of the spine.  An April 1986 Report of Medical Examination also included a normal spine examination.  In a contemporaneous Report of Medical History, the Veteran denied swollen or painful joints; arthritis; bone, joint, or other deformity; lameness; or recurrent back pain.  The Veteran denied the same symptoms in a July 1991 Report of Medical History.  In an April 1997 Report of Medical History, the Veteran described a history of recurrent back pain.  A contemporaneous Report of Medical Examination, however, included normal spine examination.

A September 2008 VA treatment record documented a prior medical history that included chronic low back pain, which had first occurred while in the Reserves in 1986 and at that time was diagnosed as a questionable muscle spasm.  In 1995, he had a reoccurrence and was told the pain was due to disc disease.

In a January 2009 statement, the Veteran stated that his back pain had its onset during his initial period of service between July 1977 and July 1980.  He continued to have back problems and had been receiving treatment through VA.  

In May 2011, the Veteran reported low back pain and subsequent June 2011 MRIs of the thoracic and lumbar spine showed degenerative changes, but no compression of neural elements.

During his February 2015 Board hearing, the Veteran discussed his belief that his low back problems were due to environmental hazards to which he was exposed during his service in Southwest Asia, specifically the "chemical[s] and stuff that was over there."  In addition, he noted that he had not experienced any back problems prior to service.  

A March 2015 private physician's opinion stated that the Veteran's L5 disc disability was caused by or the result of service in Southwest Asia.

A November 2015 VA Gulf War General Medical Examination noted a diagnosis of degenerative disc disease and degenerative joint disease of the spine and that these disabilities were not Gulf War presumptive conditions and that there were no undiagnosed or diagnosable but medically unexplained or partially explained chronic multisymptom illnesses of unknown etiology attributable to environmental exposures during deployment in Southwest Asia.

The Veteran was afforded a VA examination for the back in February 2017.  The examiner noted review of the claims file and a 2011 diagnosis of facet arthropathy.  The Veteran reported having back pain following service in Desert Storm and sought treatment after service.  The Veteran denied any specific acute trauma in service, but repaired and lifted generators.  Current symptoms were daily mid-back pain with flare-ups every 3 weeks where he was unable to get out of bed.  After service, the Veteran worked at a tire company loading tires and currently worked in housekeeping for VA.  Based on consideration of the foregoing, physical examination, and review of diagnostic testing, the examiner concluded that it was less likely than not that the claimed back disability was incurred in or caused by service.  The rationale noted, "I find insufficient information in the [service treatment records] to support this claim as well as significant time void since the service."

Occipital Neuralgia and a Disability Manifested by Dizziness and Weakness

As discussed above, the Veteran's syphilis and neurosyphilis claim is granted herein.

The Veteran was afforded a VA neurological examination in June 2011.  The examiner noted review of the claims file.  The Veteran reported headaches and occipital neuralgia from approximately October 2008 with headaches and dizziness from September 2008.  The Veteran denied a history of neurologic trauma.  Following examination, the diagnosis was occipital neuralgia headaches that were at least as likely as not caused by the status post neurosyphilis.  These were known potential complications from neurosyphilis.  The examiner was unable to make a more precise diagnosis as there was no objective data to support a more definitive diagnosis.  A separate June 2011 VA examination report diagnosed peripheral vertigo that was at least as likely as not caused by the Veteran's neurosyphilis.  The problems were potential complications of neurosyphilis.

By contrast, the April 2017 VA examination report considering the Veteran's syphilis and neurosyphilis claim the examiner noted that the neurosyphilis was inactive and that the Veteran had no current symptoms and no residuals attributable to the disease.  

Given these conflicting reports, an additional VA examination is necessary to reconcile the conflicting VA medical opinions.

Chronic Fatigue Syndrome and PTSD

As a final matter, the Board notes that in a December 2016 rating decision the RO denied entitlement to service connection for chronic fatigue syndrome.  In April 2017, the Veteran submitted a Notice of Disagreement (NOD) as to the denial of entitlement to service connection for chronic fatigue syndrome.  Similarly, an April 2017 rating decision denied entitlement to service connection for PTSD and in a June 2017 Notice of Disagreement the Veteran disagreed with that denial.  As such, remand is required to afford the RO the opportunity to provide the Veteran with an SOC on the issues of entitlement to service connection for chronic fatigue syndrome and PTSD.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case that addresses the Veteran's claims for entitlement to service connection for chronic fatigue syndrome and PTSD.  If, and only if, the Veteran perfects an appeal with respect to one or both of those claims, the AOJ should ensure that any indicated development is completed before the issue(s) is certified for appellate consideration.

2.  The AOJ should determine if there is any other recognized federal service, to include active duty for training.

3.  Schedule the Veteran for an appropriate examination or examinations for the Veteran's occipital neuralgia and a disability manifested by dizziness and weakness.  The examination must include any appropriate testing.  The electronic claims file should be made available to the examiner for review. 

The examiner should offer an opinion as to whether the previously diagnosed occipital neuralgia, positional vertigo, weakness, and any other associated diagnosed disabilities were caused OR aggravated by the Veteran's now service-connected syphilis and neurosyphilis.  In reaching an opinion, the examiner should consider, and reconcile to the extent necessary, the June 2011 examination reports linking the occipital neuralgia and positional vertigo to the Veteran's neurosyphilis and the April 2017 VA examination report finding that there were no residuals attributable to the neurosyphilis.  The examiner should provide a complete rationale for any opinion provided.

4.  Thereafter, readjudicate the Veteran's claim.  If a complete grant of the benefits sought is not granted, issue a supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


